Citation Nr: 0505478	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-30 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA) which, 
inter alia, denied the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

A VA physician at a psychiatric examination conducted in 
March 2002 has diagnosed the veteran with PTSD.  His PTSD 
diagnosis has been linked to his accounts of being exposed to 
traumatic combat-related events that reportedly occurred 
during his period of military service in Vietnam.  Among his 
alleged stressors is an account of being subjected to enemy 
artillery attacks several times per month during the period 
from "mid-'65, early '66" while he was stationed in 
Vietnam.  

The veteran's DA20 military records show that he served in 
the Republic of Vietnam from November 28, 1965 to August 22, 
1966 with the 68th Aviation Company, United States Army.  
Initially, this unit was based in Vung Tau, Vietnam, from 
November 1965 to July 1966; thereafter, it was stationed at 
Bien Hoa, Vietnam, from July 1966 until several years past 
the time the veteran was rotated home in August 1966.  Based 
on the veteran's accounts, the case should be remanded so 
that an inquiry may be made with the United States Armed 
Services Center for Research of Unit Records (USASCRUR) to 
verify his alleged stressors.  

Because the veteran has been very broad in describing the 
dates of the stressor incidents, the RO should request and 
emphasize to the veteran that it is imperative to the 
favorable outcome of his case that he be as precise as 
possible as to the timeframe during which he experienced the 
stressors he alleges occurred during his tour of duty in 
Vietnam.  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

Although the veteran has claimed that the stressors occurred 
from "mid-'65, early '66," it is clear that the veteran did 
not arrive in Vietnam until late 1965.  If the veteran fails 
to respond to the RO's request or is unable to recall the 
timeframe during which the stressor incidents occurred, VA 
must narrow the search down to to the first two months of 
1966.  See M21-1, Part III, 5.14c(3).  USASCRUR should thus 
be asked to research the unit histories and daily action logs 
of the 68th Aviation Company at Vung Tau, Republic of 
Vietnam, for the 60 day period from January 1, 1966 to March 
1, 1966, with special attention towards verifying whether or 
not this unit's base of operations at Vung Tau came under 
artillery attacks during this aforementioned period.  

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO must once again request from 
the veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he was 
exposed during service.  The veteran must 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates, places, detailed 
descriptions of the events, his service 
units in Vietnam, duty assignments and 
the names and other identifying 
information concerning any individuals 
involved in the events.  The RO must 
notify the veteran that this information 
is necessary to obtain supportive 
evidence of the stressful events and that 
failure to respond may result in adverse 
action.

2.  A review the file and a summary of 
the claimed stressors must be made.  This 
summary and a copy of the veteran's 
service documents should be sent to the 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  The 
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors, including the daily history 
logs of the 68th Aviation Company, United 
States Army, for the specific dates the 
veteran supplied or of January 1, 1966 to 
March 1, 1966.  The USASCRUR should be 
asked to discuss what the records show 
with regard to incidents of enemy attacks 
at the operating area of the 68th 
Aviation Company for the aforementioned 
time period.

3.  Following the receipt of a response 
from the USASCRUR, a report must be 
prepared detailing the nature of any 
stressor which that has been established 
by the record.  If any stressor has been 
verified, it should be stated in the 
report.  This report is then to be added 
to the claims folder.

3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, to include a VA 
examination if any stressor is verified 
that has not been considered by a medical 
professional in previous examinations, 
the claims on appeal should be 
readjudicated.  If the benefit remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


